DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 2/18/2022, with respect to §103 have been fully considered and are persuasive.  The prior art rejections of 12/7/2021 have been withdrawn. 
Applicant’s arguments, filed 2/18/2022, with respect to double patenting have been fully considered and are persuasive.  The rejection of 12/7/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4, 5, 7, 13-16, 18, 19, 21, 23, 24 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims of the present application are directed to a carrier channel control method, comprising:
applying an air conditioner control signal to a power line carrier to obtain a power line communication (PLC) signal, wherein, the power line carrier comprises a plurality of communication subcarriers;
determining PLC noise values respectively corresponding to each of the communication subcarriers used to transmit the PLC signal;
generating state data of carrier channels respectively corresponding to the communication subcarriers based on each of the PLC noise values which corresponds to one of 
controlling each of the carrier channels respectively according to the state data of each of the carrier channels;
wherein controlling each of the carrier channels respectively according to the state data of each of the carrier channels comprises:
sending the state data of each of the carrier channels to a communication module, wherein the communication module controls opening or closing of each of the carrier channels corresponding to each of the communication subcarriers according to the state data of each of the carrier channels.
The closest prior art of Soman et al. (US 2016/0127056) and Park (WO 2011/046357) disclose everything described above.
However, the prior art does not disclose wherein generating the state data of carrier channels respectively corresponding to the communication subcarriers based on each of the PLC noise values which corresponds to one of the communication subcarriers comprises: for each of the communication subcarriers, 
generating a noise power value corresponding to the communication subcarrier according to the corresponding PLC noise value; and
generating the state data of the carrier channel corresponding to the communication subcarrier according to the noise power value. 
 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        2/26/2022